Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 2-6, filed 2/26/2021, with respect to claim(s) 1-5 and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For purposes of clarity, the examiner notes that the applicant’s argument that Kamlowski and/or references 1-6, either individually or in combination, cannot anticipate or render obvious these claims, or claims 2-5 and 23 dependent therefrom is considered a sufficient argument. However, it is noted that reference 6 is not being considered individually or in combination with any of the previously cited references in the forthcoming rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartuska (US 5,146,166), in view of BAE et al. (US 2015/0300968 A1), herein referred to as BAE.
Regarding Claim 1, Bartuska discloses a method for performing an NMR measurement on a sample contained in a sample tube by using an NMR spectrometer [@ item 12, figure 1-2] (col. 6, lines 11-12 – “… sample container (2) is surrounded by an analysis area (12) of the spectrometer…”) , comprising: 
feeding a first measuring sample tube [item 2, figure 1-2, and 4] in a guiding direction (col. 6, lines 7-12 – “In operation, sample container (2) is fed into upper opening (6) ins sample container guide tube (3), falls, as a result of gravity and comes to rest on support (13a)…”) sample container (2) is surrounded by an analysis area (12) of the spectrometer…”) to a pre-measuring area (col. 6, lines 24-30 – “… pre-analysis stage, which deals with most aspects of the present invention realized or occurring before the magnetic resonance analysis.”) being located, in the guiding direction (col. 6, lines 7-12 – “In operation, sample container (2) is fed into upper opening (6) ins sample container guide tube (3), falls, as a result of gravity and comes to rest on support (13a)…”) sample container (2) is surrounded by an analysis area (12) of the spectrometer…”), before a measuring area of the NMR spectrometer [@ item 12, figure 1-2] (col. 6, lines 11-12 – “… sample container (2) is surrounded by an analysis area (12) of the spectrometer…”), feeding the first measuring sample tube [item 2, figure 1-2, and 4] in the guiding direction towards the measuring area [item 12, figure 1-2] (col. 6, lines 11-12 – the sample container (2) is guided via gravity to an analysis area (12) of the spectrometer
 Bartuska fails to disclose the specifics with regard to the NMR spectrometer and therefore fails to disclose a pre-measuring device being arranged and designed for measuring a sample parameter of a sample contained in a sample tube to determine or estimate an NMR parameter and further fails to disclose an NMR spectrometer arrangement comprising a control device for setting the NMR parameter and carrying out the NMR measurement of the sample contained in the sample tube on the basis of the set NMR parameter.
However, BAE does disclose a Nuclear Magnetic Resonance (NMR) spectroscopy technique (abstract) that comprises a pre-measuring device being arranged and designed for measuring a sample parameter of a sample to determine or estimate an NMR parameter (para. 0211) [step 60 of figure 2] and a control device (para. 0105) [user interface 140, figure 1] for setting the NMR parameter and carrying out the NMR measurement of the sample on the basis of the set NMR parameter (para. 0211 – tuning and matching is done in accordance with a pre-adjustment process and that prior to acquisition of the NMR data, a shimming step is performed for compensates spatial inhomogeneities in the static magnetic field B.sub.0.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the NMR spectrometer arrangement as taught by Bartuska to include the pre-measurement techniques that include determining or estimating an NMR parameter and basing the NMR measurement on said determined or estimated NMR parameter as taught by BAE for the advantageous purpose of cancelling inhomogeneities caused by the magnet design, materials in the probe, better SNR, variations in the thickness of the sample tube, sample permeability, and ferromagnetic materials around the magnet by way 
Regarding Claim 2, Bartuska in view of BAE discloses the method according to claim 1, wherein the NMR measurement [Bartuska – via spectrometer (not shown) of the analysis area (12) in figure 1] is carried out immediately after the first measuring sample tube [Bartuska – item 2, figure 1-2, and 4] has reached its intended measuring position [Bartuska – @ item 13a, figure 1] in the measuring area [item 12, figure 1] (Bartuska – col. 6, lines 7-13).
Regarding Claim 3, Bartuska in view of BAE discloses the method according to claim 1, wherein the sample parameter measured in the pre-measuring area is at least one chosen from the group consisting of permeability of the sample, susceptibility of the sample, temperature of the sample, optical density of the sample, turbidity of the sample, inhomogeneity of the sample (BAE – paragraph 0211), filling level of the first measuring sample tube and high frequency shielding properties of the sample.
Regarding Claim 4, Bartuska in view of BAE discloses the method according to claim 1, wherein the estimated or determined NMR parameter is at least one of the group consisting of a tune parameter, a match parameter and a shimming parameter (BAE – paragraph 0211).
Regarding Claim 5, Bartuska in view of BAE discloses the method according to claim 1, wherein the first measuring sample tube [Bartuska – item 2, figure 1-2, and 4] has a first end [Bartuska – item 16, figure 4] and a second end [Bartuska – item 15, figure 4] and is fixed on the first end [Bartuska – item 16 is fixed in its position by item 14, figure 1] and the second end [Bartuska – item 15 is fixed is its position by 13a, figure 1] in the measuring area [Bartuska – 
Regarding Claim 22, Bartuska discloses a NMR spectrometer arrangement comprising an NMR spectrometer [@ item 12, figure 1-2] (col. 6, lines 11-12 – “… sample container (2) is surrounded by an analysis area (12) of the spectrometer…”), wherein the NMR spectrometer arrangement (see figures 1-2) further comprises: 
a pre-measuring device [item 20, figure 1-2] (col. 9, lines 58-60 – “… an optical sensing means (20) positioned in proximity to … upper opening (6)…”) defining a pre-measuring area (col. 6, lines 24-30 – “… pre-analysis stage, which deals with most aspects of the present invention realized or occurring before the magnetic resonance analysis.”), wherein the pre-measuring area (col. 6, lines 24-30 – “… pre-analysis stage, which deals with most aspects of the present invention realized or occurring before the magnetic resonance analysis.”) is located, in a guiding direction in which sample tubes [item 2, figure 1-2, and 4] are guided through the NMR spectrometer arrangement [@ item 12, figure 1-2] (col. 6, lines 7-12 – “In operation, sample container (2) is fed into upper opening (6) ins sample container guide tube (3), falls, as a result of gravity and comes to rest on support (13a)…”) sample container (2) is surrounded by an analysis area (12) of the spectrometer…”), before a measuring area of the NMR spectrometer [@ item 12, figure 1-2] (col. 6, lines 11-12 – “… sample container (2) is surrounded by an analysis area (12) of the spectrometer…”).
Bartuska fails to disclose the specifics with regard to the NMR spectrometer and therefore fails to disclose a pre-measuring device being arranged and designed for measuring a sample parameter of a sample contained in a sample tube to determine or estimate an NMR 
However, BAE does disclose a Nuclear Magnetic Resonance (NMR) spectroscopy technique (abstract) that comprises a pre-measuring device being arranged and designed for measuring a sample parameter of a sample to determine or estimate an NMR parameter (para. 0211) [step 60 of figure 2] and a control device (para. 0105) [user interface 140, figure 1] for setting the NMR parameter and carrying out the NMR measurement of the sample on the basis of the set NMR parameter (para. 0211 – tuning and matching is done in accordance with a pre-adjustment process and that prior to acquisition of the NMR data, a shimming step is performed for compensates spatial inhomogeneities in the static magnetic field B.sub.0.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the NMR spectrometer arrangement as taught by Bartuska to include the pre-measurement techniques that include determining or estimating an NMR parameter and basing the NMR measurement on said determined or estimated NMR parameter as taught by BAE for the advantageous purpose of cancelling inhomogeneities caused by the magnet design, materials in the probe, variations in the thickness of the sample tube, sample permeability, and ferromagnetic materials around the magnet by way of one or more shim coils deployed to create a small magnetic field opposite of the inhomogeneity in the static magnetic field as taught by BAE in paragraph 0110.
Regarding Claim 23, Bartuska in view of BAE discloses the NMR spectrometer arrangement according to claim 22, wherein the pre-measuring device is at least one of the the spectrometer is considered to be that of a HF spectrometer as it operates in the MHz range and makes use of high frequency RF coils).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to NMR spectrometer arrangements for performing NMR measurements of samples contained in sample tubes/vials/containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858     

/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866